Case 3:20-cv-00365-DWD Document 28 Filed 07/20/21 Page 1 of 6 Page ID #1026




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES WHITE, JR.,                         )
                                             )
        Petitioner,                          )
                                             )
 vs.                                         )    Case No. 3:20-cv-365-DWD
                                             )
 BRITTANY GREENE,                            )
                                             )
        Respondent.                          )

                             MEMORANDUM & ORDER

DUGAN, District Judge:



to stay (Doc. 19) and Responde




                                   I. BACKGROUND

       In November 2003, White was convicted by a jury in St. Clair County, Illinois of

                                                   his conviction but it was upheld by the

Fifth District Appellate Court (Doc. 21-1 at 11). Later, the Illinois Supreme Court denied

his petition for leave to appeal. (Doc. 21-3 at 1) In 2006, White filed a postconviction

petition in state court. (Doc. 21-5 at 50) He sought postconviction relief on the grounds

that the prosecution had withheld impeachment evidence, that some of the witnesses had

offered false evidence, and that his counsel had offered ineffective assistance. (Doc. 21-5

                                 e court appointed James Stiehl to represent White. (Doc.
Case 3:20-cv-00365-DWD Document 28 Filed 07/20/21 Page 2 of 6 Page ID #1027




21-5 at 127) Over the course of the next 13 years, deadlines and hearings in the

postconviction proceedings were repeatedly continued and postponed, almost always by

the request of White or



106)

       In August 2019, the court substituted Emily Scott as Whit

116) The matter was again continued several ti

amended petition for postconviction relief on August 18, 2020. (Doc. 21-6 at 126) The

court ordered the State to respond by October 2 and then granted an extension for the

State to file its response by October 22.

motion to dismiss the petition on October 22. (Doc. 21-7 at 139) White filed his response

to the motion on November 6. (Doc. 21-7 at 158) On March 17, 2021, the court granted the



       White filed his petition pursuant to 28 U.S.C. § 2254 in this Court on April 21, 2020.

(Doc. 1) As grounds for relief, White asserted that evidence was withheld in his state trial,

that witnesses presented false evidence, and that his counsel offered ineffective

assistance. (Doc. 1 at 8) He also acknowledged that his postconviction proceedings were



                                 II. LEGAL STANDARD

       A state prisoner may challenge the constitutionality of his confinement in a habeas

petition under § 2254, but only after having exhausted both administrative remedies and

state judicial remedies. See, e.g., McAtee v. Cowan, 250 F.3d 506, 508 (7th Cir. 2001); U.S. ex

                                              2
Case 3:20-cv-00365-DWD Document 28 Filed 07/20/21 Page 3 of 6 Page ID #1028




rel. Johnson v. McGinnis, 734 F.2d 1193, 1196 (7th Cir. 1984). However, a petitioner must

exhaust state judicial remedies before a federal court can grant habeas relief:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted unless it

              (A) the applicant has exhausted the remedies available in the courts
              of the State; or
              (B)(i) there is an absence of available State corrective process; or
              (ii) circumstances exist that render such process ineffective to protect
              the rights of the applicant.

28 U.S.C. § 2254(b)(1)

       The exhaustion requirement means that before seeking habeas relief, a petitioner



                                                   on doctrine is designed to give the state

courts a full and fair opportunity to resolve federal constitutional claims before those

                                                                   , 526 U.S. 838, 845 (1999);

see also 28 U.S.C. § 2254(c) (habeas petitioner has not exhausted state court remedies if he

still has the right under state

                                                   petitioners such as White must first fully

present their claims to the state circuit court, the intermediate appellate court, and to the

Illinois Supreme Court, which offers discretionary review. Id.

       It is true that failure to exhaust state court remedies may be excused if a delay in

state court proceedings renders them ineffective, 28 U.S.C. § 2254(b)(1)(B)(ii), but only

                                                                        d attributable to the

State. Sceifers v. Trigg, 46 F.3d 701, 703-04 (7th Cir. 1995); Lane v. Richards, 957 F.2d 363,


                                              3
Case 3:20-cv-00365-DWD Document 28 Filed 07/20/21 Page 4 of 6 Page ID #1029




365 (7th Cir. 1992); Lowe v. Duckworth, 663 F.2d 42, 43 (7th Cir. 1981). The delay

                                          appointed postconviction counsel cannot excuse

exhaustion. Lane, 957 F.2d at 365; see also Sceifers, 46 F.3d at 704 (holding that actions of

public defenders and appointed counsel do not constitute state action). When a court



this precludes the petitioner from claiming                        ess is ineffective. Sceifers,

46 F.3d at 703-04 (citing Lane, 957 F.2d at 365).

                                     III. DISCUSSION

       In his motion to stay, White requests a stay of these proceedings so that he can

fully exhaust his state court remedies. (Doc. 19 at 1) Alternatively, White appears to argue

that he should be excused from the exhaustion requirement becaus

                                               19 at 2) However, White cannot succeed on

either point.

       A stay in a habeas case is only appropriate when three requirements are met: (1)

the petitioner demonstrates good cause for failing to exhaust his state court remedies; (2)

the unexhausted claims must not be plainly meritless; and (3) the petitioner must not

have engaged in abusive litigation tactics or intentional delay. Yeoman v. Pollard, 875 F.3d

832, 837 (7th Cir. 2017) (citing Rhines v. Weber

not refer explicitly to any basis for good cause in his motion but does refer to the



excusal of the exhaustion requirement if the delay is also unjustifiable and attributable to

                                                  s postconviction proceedings lasted over a

                                              4
Case 3:20-cv-00365-DWD Document 28 Filed 07/20/21 Page 5 of 6 Page ID #1030




decade and could fairly be considered inordinate. However, the state court record shows



and gather discovery for the filing of an amended petition. Nearly all of the orders

extending deadlines or continuing hearings

both parties together. These facts do not show that the years of delay were unjustifiable

and attributable to the State. Rather, the stat

the primary cause of the delays. Therefore, White has not shown good cause for a stay or

that his failure to exhaust is excusable.

                                    IV. CONCLUSION




This action is DISMISSED without prejudice to White pursuing his claims in a new action,

but only after he has exhausted his state court remedies. The Clerk of Court is DIRECTED

to close this case and enter judgment accordingly.

       If White wishes to appeal the dismissal of this action, his notice of appeal must be

filed with this Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a)(1(A).

A motion for leave to appeal in forma pauperis

to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If White does choose to appeal and

is allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee

(the amount to be determined based on his prison trust fund account records for the past

six months) irrespective of the outcome of the appeal. See Fed. R. App. P. 3(e); 28 U.S.C.

§ 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181

                                              5
Case 3:20-cv-00365-DWD Document 28 Filed 07/20/21 Page 6 of 6 Page ID #1031




F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A

proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll

the 30-day appeal deadline. Fed. R. App. P. 4(a)(4). A Rule 59(e) motion must be filed no

more than twenty-eight (28) days after the entry of the judgment, and this 28-day

deadline cannot be extended. Other motions, including a Rule 60 motion for relief from

a final judgment, do not toll the deadline for an appeal.

       SO ORDERED.

       Dated: July 20, 2021



                                          ______________________________
                                          DAVID W. DUGAN
                                          United States District Judge




                                             6
